Exhibit 10.1

FORM OF

AMERICAN RAILCAR INDUSTRIES, INC.

2005 EQUITY INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

Name of SARs Holder:

Grant Date: February 24, 2012

Total Number of SARs:

Exercise Price Per SAR: $29.31

SAR Term/Expiration Date: February 24, 2019

Pursuant to and in accordance with the American Railcar Industries, Inc. 2005
Equity Incentive Plan, as amended from time to time (the “Plan”), this Stock
Appreciation Rights Agreement (the “Award Agreement” or “Agreement”) evidences
the issuance to the person named above (the “SARs Holder”) by American Railcar
Industries, Inc. (the “Company”), effective as of the date set forth above, of
stock appreciation rights (the “SARs”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Plan.

1. Vesting Schedules.

Subject to the Plan and the other terms and conditions of this Agreement, the
number and percentage of the Total Number of SARs (as it may be adjusted from
time to time) shall vest on the respective dates indicated below:

 

Vesting Date

   # of Total
SARs Vested    % of Total Number of
SARs Vested  

February 24, 2013

        33.3 % 

February 24, 2014

        33.3 % 

February 24, 2015

        33.4 % 

These SARs shall vest equally over three years, on the first, second, and third
anniversaries of the grant date, but only if the amount of the Company’s
earnings before interest, taxes, depreciation and amortization adjusted to
remove the expense or income related to stock-based compensation and investment
income or expense related to derivative and stock investment activities
(“EBITDA”) achieves the specified target amount set forth below for the fiscal
year preceding the applicable anniversary date. If the EBITDA target is not
achieved for the fiscal year preceding the applicable anniversary date, then the
corresponding number and percentage of SARs will not vest on the anniversary
date and shall be irrevocably cancelled. Each holder must further remain
employed by the Company through each anniversary of the grant date in order to
vest in the corresponding and percentage of SARs. All SARs shall have a
seven-year term.

Below are the target EBITDA amounts for the fiscal year ending on:

December 31, 2012:

December 31, 2013:

December 31, 2014:



--------------------------------------------------------------------------------

At any time prior to the final determination of awards, the Compensation
Committee may, in its sole discretion, increase, decrease, or otherwise adjust
performance measures, targets, and payout ranges used hereunder, as a result of
extraordinary or non-recurring events, changes in applicable accounting rules or
principles, changes in the Company’s methods of accounting, changes in
applicable law, changes due to consolidation, acquisition, or reorganization
affecting the Company and its subsidiaries and affiliates; or such other
material change in the Company’s business.

2. Exercise. The SARs issued to the SARs Holder shall be exercisable by delivery
of an exercise notice in the form attached hereto as Exhibit A (the “Exercise
Notice”), which shall state the election to exercise the SARs, the number of
SARs being exercised (the “Exercised SARs”) and the SARs Holder’s agreement with
respect to certain representations and agreements. The SARs shall be deemed to
be exercised upon receipt by the Company of such fully executed Exercise Notice.
The SARs may be exercised only in accordance with the Plan and the terms of this
Agreement. Upon the exercise of any SARs, the SARs Holder shall be paid by the
Company on the date coinciding with the SARs Holder’s next regular payment date
in accordance with the Company’s normal payroll cycle. The payment will be in
cash, for an amount equal to the excess, if any, of (A) the aggregate Fair
Market Value in respect of which the SARs are exercised, determined as of the
time of such exercise, by the average high and low stock price on the Exercise
day, over (B) the aggregate Exercise Price Per SAR of the SARs being exercised.
No payments shall be made pursuant to the exercise of any SARs unless the
issuance and exercise of the SARs complies with applicable laws, the Plan and
this Award Agreement.

3. Adjustments. In accordance with Section 3(c) of the Plan, the total number of
SARs and the Exercise Price Per SAR shall be adjusted from time to time to
reflect changes in the Company’s capitalization and for certain other events as
expressly set forth in the Plan.

4. No Rights as Stockholder. Neither the issuance of SARs nor any action taken
hereunder or thereunder or pursuant hereto or thereto shall be construed as
(i) giving the SARs Holder any equity or interest of any kind in the Company or
in any assets of the Company or any of its subsidiaries, or (ii) creating a
trust of any kind or a fiduciary relationship of any kind between the SARs
Holder and the Company or any of its subsidiaries. The SARs Holder shall not
have, in respect of the SARs or otherwise, any right to acquire or receive
shares of common stock or other securities of the Company or any of its
subsidiaries pursuant to the Plan or this Award Agreement or otherwise, shall
not have any right to any adjustment or change hereunder as a result of any
issuance of stock or other securities by the Company or any of its subsidiaries,
and he or she shall not be deemed for any purpose to be a shareholder of the
Company or any of its subsidiaries.

5. Termination. Any vested SARs shall be exercisable for ninety (90) days after
the SARs Holder’s employment with the Company (which for purposes of this Plan
shall include employment with the Company and its direct and indirect
consolidated subsidiaries) is terminated without Cause (as defined in the Plan);
provided, however, if the employment is terminated by the Company for Cause, the
SARs shall terminate immediately. Upon the SARs Holder’s death, any vested SARs
may be exercised for a period of twelve (12) months from the date of death.
Notwithstanding anything to the contrary in the foregoing, in no event may any
SARs be exercised after the Expiration Date set forth above or as otherwise
provided in the Plan.

6. Non-Transferable by the SARs Holder. Except by will or the laws of descent,
the SARs and all rights, title and interest therein granted hereunder are not
transferable by the SARs Holder, directly or indirectly, by sale, assignment,
pledge, hypothecation, transfer or otherwise (each a “Transfer”). Except as
provided above, no Transfer of the SARs granted hereunder, whether voluntary or
involuntary, by the operation of law or otherwise, shall vest in any person or
entity, any direct or indirect title, interest or right therein whatsoever, but
immediately upon any such attempted Transfer, all SARs granted hereunder shall
cease to exist and be extinguished and be of no further force or effect.

7. No Guarantee of Continued Service. SARS HOLDER ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SARS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING IN THE RELATIONSHIP AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT
OF BEING ENGAGED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). SARS
HOLDER FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH SARS
HOLDER’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE RELATIONSHIP AT ANY TIME,
WITH OR WITHOUT CAUSE.

 

2



--------------------------------------------------------------------------------

8. Withholding. All amounts paid to the SARs Holder hereunder shall be subject
to regular federal, state and, if applicable, local or foreign tax withholding
and deductions imposed by any one or more federal, state, local and/or foreign
governments, or pursuant to any foreign or domestic applicable law, rule or
regulation.

9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and SARs Holder
with respect to the subject matter hereof, and may not be modified (except as
provided herein and in the Plan) adversely to the SARs Holder’s interest except
by means of a writing signed by the Company and SARs Holder. This agreement is
governed by the internal substantive laws but not the choice of law rules of the
State of Delaware.

10. Confidentiality, Non-Compete and Non-Solicit. Pursuant to the terms and
conditions of the Plan, SARs Holder has executed and delivered to the Company a
Confidentiality, Non-Compete and Non-Solicit Agreement in form and substance
acceptable to the Company.

11. SARs Holder Acknowledgement. SARs Holder acknowledges receipt of a copy of
the Plan and represents that SARs Holder is familiar with the terms and
provisions thereof, and hereby accepts this Award Agreement subject to all of
the terms and provisions thereof. SARs Holder has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Award Agreement. SARs Holder hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Compensation Committee of the Board of Directors upon any questions arising
under the Plan or this Award Agreement. SARs Holder further agrees to notify the
Company upon any change in the residence address indicated below. A facsimile or
photocopy of an executed counterpart of this Award Agreement shall be sufficient
to bind the party or parties whose signature(s) appear thereon.

 

SARs Holder:              American Railcar Industries, Inc. By:   

 

      By:   

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A

to

Stock Appreciation Rights Agreement

2005 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

American Railcar Industries, Inc.

100 Clark St.

St. Charles, MO 63301

Attention: Treasury

 

  1. Exercise of SARs. Effective as of today,                     , 201    , the
undersigned (“Holder”) hereby elects to exercise             SARs under and
pursuant to the 2005 Equity Incentive Plan (the “Plan”) and the Stock
Appreciation Rights Agreement dated             , 201    , with an Exercise
Price of                     (the “Award Agreement”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the Plan.

 

  2. Representations of Holder. Holder acknowledges that Holder has received,
read and understood the Plan and the Award Agreement and agrees to abide by and
be bound by their terms and conditions.

 

  3. Tax Consultation. Holder understands that Holder may suffer adverse tax
consequences as a result of Holder’s exercise of the SARs. Holder represents
that Holder has consulted with any tax consultants Holder deems advisable in
connection with the purchase or disposition of the Shares and that Holder is not
relying on the Company for any tax advice.

[Signatures appear on next page]



--------------------------------------------------------------------------------

SAR Exercise Notice

 

Submitted by:      Accepted by: SARs HOLDER      AMERICAN RAILCAR INDUSTRIES,
INC.

 

    

 

Signature      By

 

    

 

Print Name      Title Address:     

 

    

 

         

 

     Date Received

 

2